McCLELLAN, J.
The evidence in this cause makes no case for exemplary or vindictive damages. Charge 1 requested by the defendant should, therefore, have been given. We can not know that exemplary damages were not assessed by the jury, and hence we can not say the refusal of the charge. involved no injury to the defendant.
Charge 5 given for plaintiff should have further hypothesized damages to the plaintiff.
We find no error in the other rulings of the court to' which exceptions were reserved.
Reversed and remanded.